Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 08/24/2022has been entered. As directed by the amendment: claim 28 is amended. Claim 29 is added. Claims 1 – 14 were previously cancelled. Claims 15 – 27 are as previously presented. Thus, claims 15 – 29 are currently pending. Applicant’s Remarks/Arguments regarding the Non-Final Rejection dated 05/25/2022 have been fully considered (please see “Response to Arguments” section) and the following Final Rejection is made herein.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: “means for measuring a temperature or a resistance of the resistive heater” in claim 19. “means”- the generic place holder or nonce term and “measuring a temperature or a resistance of the resistive heater” - claimed function connected by “for”. Thus, prong (A) above is satisfied.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification, in paragraph (0017) describes: “the control unit may comprise a temperature sensor connected to the microcontroller and positioned proximate to the electrically resistive heater” and in paragraph (0071) describes “A current measurement block 34 is shown connected between the heater and ground, with an output connected to the microcontroller 30. The current measurement block 34 may comprise a shunt resistor (with a very low resistance) in series with the heater 4. The current through the shunt resistor, which is also the current through the heater, can be measured using an amplifier connected in parallel to the shunt resistor. The resistance of the heater then calculated using Ohm's law.” Thus, the means for measuring temperature of the resistive heater is interpreted to mean any senor capable of measuring the temperature of the resistive heater (e.g. a thermistor) and equivalent thereof. Further, the means for measuring resistance of the resistive heater is interpreted to mean any structure that is capable of measuring the resistance directly or indirectly (e.g. current sensor, ammeter) that measures the current through the resistive heater and calculates the resistance through ohms law and equivalent thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15, 17, 19, 21 — 24, 26 and 28 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Bellinger et al (US 20130104916 A1), herein after called Bellinger.
Regarding claim 15, Bellinger discloses an aerosol-generating device for generation of an inhalable aerosol (an electronic vaporizer 100, FIG.1), the aerosol-generating device comprising: a resistive heater (a resistive heater element 220,690 (0027, FIG.2, and FIG.6); a battery (battery 210, 610 (0030, FIG.2, FIG.6)) configured to generate a battery voltage (Vbat) (the lithium ion battery (0030) is configured to generate a battery voltage); and a control unit (power regulating system 300, (FIG.3)) comprising: a DC/DC converter (DC/DC converter or a boost converters 660, 722, (0041,0050 — 0051, FIG.6 and FIG.7)) configured to receive as an input the battery voltage (Vbat) from the battery and to output an output voltage (Vheater) to the resistive heater (converter 660 is configured to receive battery voltage from battery 610 and output voltage to heating element 690, (FIG.6)), and a microcontroller (microcontroller 630, (0036, 0050 and FIG.6)) configured to control the DC/DC converter to adjust the output voltage based on a predetermined temperature profile for the resistive heater that varies with time (the microcontroller outputs a control signal that regulates a standard DC-DC structure, such as a boost regulator, (0036) and the controller component adjusts the output voltage/power for the resistive heating element based on a variable value defined by the user, a predefined value, a
set value, a stored value, a user selected value or a portion of a calculation from the controller component (0033, see Claim 5), Further, as illustrated in FIG.6, the microcontroller 630 is connected to an output voltage sensor 680 to the heating element 690 and a potentiometer 620 that adjusts a selected output, (0050 and FIG.6)).
Regarding claim 17, Bellinger discloses the aerosol-generating device according to claim 15, wherein the microcontroller is further configured to control said DC/DC converter based on a measured resistance or calculated resistance or a temperature of the resistive heater (the power manager can measure an actual power output for the heating element based on a current of the heating element 220, a resistance of the heating element 220, a voltage of the heating element 220, average power input, average power output (0033)).
Regarding claim 21, Bellinger discloses the aerosol-generating device according to claim 15, wherein the microcontroller is further configured to adjust an average current supplied to the resistive heater from the DC/DC converter by controlling an operation of a switch connected in series with the resistive heater and the DC/DC converter (control circuitry can include connecting the heating element to a power source through a switch or a trigger component, (0027).
Regarding claim 22, Bellinger discloses the aerosol-generating device according to claim 15, further comprising a digital potentiometer connected between the microcontroller and the DC/DC converter (potentiometer that allows the user to adjust the regulated output power level directly, (0043, 0050, FIG.6)).
Regarding claim 23, Bellinger discloses the aerosol-generating device according to claim 15, wherein the microcontroller is configured to monitor a current through the resistive heater and to control the DC/DC converter to ensure that a current through the resistive heater does not exceed a maximum current threshold (microcontroller 630 uses an output current sensor 670, an output voltage sensor 680 to monitor the current, voltage to the resistive heating element 690 and outputs a control signal that regulates a standard DC-DC structure, ( 0036, 0050, FIG.6)) . Regarding claim 24, Bellinger discloses the aerosol-generating device according to claim 15, wherein the microcontroller is further configured to control the DC/DC converter to ensure that
the battery voltage (Vbat) is maintained at or above a minimum battery voltage (microcontroller 630 uses an output current sensor 670, an output voltage sensor 680 to monitor the current, voltage to the resistive heating element 690 and outputs a control signal that regulates a standard DC-DC structure, (0036, 0050, FIG.6)).
Regarding claim 26, Bellinger discloses the aerosol-generating device according to claim 15, wherein the battery is a lithium ion battery (the battery is lithium ion battery, (0026, 0027 and 0030)).
Regarding claim 28, Bellinger discloses a method of controlling an aerosol-generating device (a method for controlling an electronic vaporize, (0014, FIG.8)), the aerosol-generating device comprising: a resistive heater (a resistive heater element 220,690 (0027, FIG.2, and FIG.6), a battery (battery 210, 610 (0030, FIG.2, FIG.6)) configured to generate a battery voltage (Vbat) (the lithium ion battery (0030) is configured to generate a battery voltage), and a control unit (power regulating system 300, (FIG.3)) comprising a DC/DC converter (DC/DC converter or a boost converters 660, 722, (0041,0050 -— 0051, FIG.6 and FIG.7)) configured to receive as input the battery voltage (Vbat) from the battery and to output an output voltage (Vheater) to the resistive heater (converter 660 is configured to receive battery voltage from battery 610 and output voltage to heating element 690, (FIG.6)), the method comprising: controlling the DC/DC converter to adjust an output voltage based on a predetermined temperature profile for the resistive heater that varies with time (controlling or regulating via a microcontroller a standard DC-DC structure, such as a boost regulator,(0036) to adjusts the output voltage/power for the resistive heating element based on a variable value defined by the user, a predefined value, a set value, a stored value, a user selected value or a portion of a calculation from the controller component (0033, see Claim 5)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16, 18 – 20 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellinger in view of Alarcon et al. (US 2016/0057811 A1) and herein after called Alarcon.
Regarding claim 16, Bellinger discloses the aerosol-generating device according to claim 15.
Further, Bellinger discloses that the controller component adjusts the output voltage/power for the resistive heating element based on a stored value, (0033, see claims 4 — 6).
Bellinger does not explicitly disclose a memory storing the predetermined temperature profile.
However, Alracon that teaches a device for controlling the heating of elements in an electronic cigarette (0001), also teaches a memory (memory 180, 310, 528, (0039, 0044, 0049, FIG.1B, FIG.3 and FIG.7) storing the predetermined temperature profile (for storing resistance variances measured during manufacturing to be used as a compensation factor by the controller to provide a more consistent heating temperature (0041).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify Bellinger to include a memory in order to store temperature profiles used as a compensation factor by the controller to provide a more consistent heating temperature. Regarding claim 18 and 20, Bellinger discloses the aerosol-generating device according to claim 15 and claim 17.
Bellinger does not explicitly disclose the microcontroller being configured to operate a closed-loop control scheme (claim 18) and to operate an open-loop control scheme (claim 20)”.
Alracon teaches that the heater control system can operate an open-loop system as well as a closed loop system. In a closed-loop system, the MCU 410 can be electrically coupled to a sensor and control the heating element based on feedback from sensors. In an open loop control system, the MCU 410 an employ a predicted algorithm that takes in to account one or multiple variables (0046 - 0048). This advantageously provides both controlling scheme options (open- loop, closed-loop) that can be employed depending on the type and application of the aerosolizable device.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to have a microcontroller that can be configured to both open- loop and closed-loop schemes in order to provide both option that can be employed depending on the type and application of the aerosolizable device.
Regarding claim 19, Bellinger discloses the aerosol-generating device according to claim 15.
Bellinger does not explicitly teach further comprising a means for measuring a temperature or a resistance of the resistive heater.
However, Alracon teaches using a current sensor, a thermistor, a thermocouple, and a resistance temperature detector with the MCU 311. The sensors can be used along with the memory 310 by the MCU 311 to maintain the resistive heater 314 at a temperature that is ideal for the eCig (0044).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the aerosol-generating device of Bellinger to include a thermocouple, or a resistance temperature detector in order to an to maintain the resistive heater 314 at a temperature that is ideal for the aerosolizable device. 
Regarding claim 29, Bellinger discloses the aerosol-generating device according to claim 22, wherein direct power regulator uses a microcontroller to measure a system property or parameter(measuring input/output voltage, current, resistance and power, (0042)), perform control in software, and then output a control signal to a standard DC-DC structure, such as a regulator (e.g., boost regulator, among others) and any suitable combination of hardware, software, or circuitry can be implemented, (0036, 0050))). In an example circuitry implementation as illustrated in FIG.6, microcontroller (630) utilizes output current senor (670) and output voltage sensor (680) to measure current and voltage and adjusts the power output to a selected value utilizing potentiometer (620), (0050). Thus, Bellinger teaches that the microcontroller (630) is configured to continuously monitor the input/output voltage and current and provide a selected power by adjusting the potentiometer to increase or decrease the output power to a target (reference) power.
Bellinger does not explicitly teach the microcontroller is further configured to compare the battery voltage to a reference voltage and increase the output voltage if the battery voltage is higher than the reference voltage, and decrease the output voltage if the battery voltage is lower than the reference voltage.
However, Alarcon teaches a microcontroller that implements a heater compensation flow of FIG.9 in one embodiment, wherein the microcontroller reads battery voltage; reads heater parameters (e.g. output voltage to the heater) in memory; and determines the controller signal based on the battery voltage and heater parameters (output voltage), (0051 – 0059 and FIG.9) This enables maintain the output voltage to a target value compensating for the heater voltage demand during active and sleep mode of the electronic smoking device.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to modify the microcontroller of Bellinger to include comparing the battery voltage with a target voltage in memory and adjust the potentiometer accordingly such that the output voltage is the same as the target voltage of the heater in order to compensate for the heater voltage demand during active and sleep mode of the electronic smoking device.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellinger in view of Saleem (US 2016/0044963 A1) and herein after called Saleem. 
Regarding claim 25, Bellinger discloses the aerosol-generating device according to claim 15.
Bellinger does not teach that the resistive heater has a mass between 0.1 g and 0.5g. However, Saleem that teaches heating smokable material (0001) also teaches heater 3 has a low mass in order to help to reduce the overall mass of the apparatus 1 (0091, 0097) and the mass of each heating region 10, may be in the range of 0.2 to 1.0 g, (0142). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to make the mass of the resistive heating element of Bellinger to be between 0.1 g and 0.5 g as selecting the mass of the resistance heater to be in a lower range is considered to be a mere routine optimization exercise to achieve a reduced overall mass of the aerosolizable device within ordinary person skilled in the art (MPEP 2144.05. II (A and B). 
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellinger in view Bernauer (WO 2016/166064 A1) and herein after called Bernauer. 
Regarding claim 27, Bellinger discloses the aerosol-generating device according to claim 15. Further, Bellinger also discloses that the power manager 230 is configured adjust a duty cycle (the time the resistive heater is continuously gets power) of power input to the resistive heating element 220, (0033). Bellinger does not explicitly teach that the microcontroller is configured to continuously supply current to the resistive heater from the DC/DC converter for a period of more than 5 seconds.
However, Bernauer that teaches a method and device for controlling th temperature of a heater for an aerosolizable device (1: 5 -10), also teaches a microcontroller can be programmed to limit the maximum allowed duty cycle of the current to the heater for optimized target heating of the aerosol and a first phase of the duty cycle can be limited to 30 seconds and 90 seconds in the second phase and 60 seconds in the third phase (9: 18 -35).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to configure the microcontroller of Bellinger to provide continuously supply current to the resistive heater from the DC/DC converter for a period of more than 5 seconds as determining a time to continuously supply a voltage to a resistance heater is a mere routine optimization exercise to achieve optimized target heating of the aerosol within ordinary person skilled in the art (MPEP 2144.05. Il (A and B)).
Response to Arguments
Applicant's arguments filed on 08/24/2022 have been fully considered but they are not persuasive because:


Regarding the interpretation of claim 19 under 35 U.S.C. § 112(f)
Applicant remarks: “Applicant does not necessarily concede to the interpretation under § 112(f)” 
The interpretation of the limitation “means for measuring a temperature or a resistance of the resistive heater” in claim 19, under 35 U.S.C. § 112(f), is maintained in this Final Rejection as the applicant did not say why the applicant is not conceding the interpterion.
Regarding the Rejections under 35 U.S.C. " 102(a)(2) and 103:
 Applicant remarks: “Bellinger does not disclose “microcontroller configured to control the DC/DC converter to adjust the output voltage based on a predetermined temperature profile for the resistive heater that varies with time" as recited in Applicant's independent claim 15 (and similarly in independent claim 28). Bellinger's Fig. 6 shows a circuit diagram 600 including a power source 610, microcontroller 630, and converter 660. See Bellinger, ¶ [0050]. Converter 660 appears to include a transistor or switch, a diode, and a capacitor. It can be understood from Bellinger's Fig. 7 that a pulse-width modulation (PWM) signal is supplied to the converter 660, 722. See id., ¶ [0051]. Therefore, in use, a PWM signal from Bellinger's microcontroller 630 simply switches the convertor "on" and "off' in accordance with the PWM signal. Bellinger's converter 660, 722 simply transforms a fixed input voltage into a fixed output voltage. This is not the same as Applicant's claimed "microcontroller configured to control a DC/DC converter to adjust the output voltage..." as recited in at least independent claim 15. The claim language recites "adjust the output voltage," to control the intrinsic operation of the DC/DC converter. Bellinger does not "adjust the output voltage," but simply acts to turn the convertor on or off.”
The examiner respectfully disagrees because:
(I). the characterization of converter 660 of FIG.6 is supplied with a pulse- width modulation (PWM) signal is erroneous. FIG.6 illustrates an example embodiment of a circuit implementation of a power regulator utilizing a microcontroller 630 to measure a system property or parameter (output current sensor 670, an output voltage sensor 680) and perform control in hardware. The microcontroller 630 is connected to an output voltage sensor 680 to the heating element 690 and a potentiometer 620 that adjusts a selected output, (0050 and FIG.6)). Only converter 722 of FIG.7 shows a pulse-width modulation (PWM) signal is supplied to it.
(II). Bellinger’s FIG.6 does not simply switches the convertor "on" and "off'” as the applicant asserts because as illustrated in FIG. 6, the microcontroller utilizes potentiometer 620 connected to it to adjust a selected power output (see paragraph 0050).
(III). The examiner contends that the broadest reasonable interpretation of the term "adjust the output voltage” is still taught by a microcontroller configured to simply switch the convertor "on" and "off' as the applicant asserts. If the applicant wants to make a distinction over Bellinger in controlling the intrinsic operation of the DC/DC converter, then such limitations should be included in the independent claims.
Applicant further remarks: “An advantage of this distinguishing features recited in Applicant's independent claim 15 is to provide fine control of the power supplied to the heating element, without the need for a frequency modulated control mechanism as in Bellinger. By controlling the DC/DC converter, the current invention mitigates the danger of the resistive heater overheating present in a PWM system, without reducing the efficiency of the system. See, e.g., Specification, p. 1, 1. 32 to p. 2,1.7. The person of ordinary skill in the art, if starting from Bellinger, would not have considered modifying Bellinger's circuit to include a "microcontroller configured to control [a] DC/DC converter to adjust the output voltage based on a predetermined temperature profile for the resistive heater that varies with time," as recited in Applicant's independent claim 15”
The examiner respectfully disagrees because the applicant appears to mischaracterize the Bellinger reference (by citing an example embodiment FIG.7 and converter 722) is only limited to PWM control of the converter. However, Bellinger clearly recites FIG.7 and converter 722 as an example implementation and explicitly says “It is to be appreciated that the circuit diagram 700 is solely for exemplary purposes only and that any suitable variation can be implemented in hardware, software, or a combination thereof.”, see paragraph (0051). As illustrated in another example implementation FIG.6 and converter 660, a potentiometer adjustment is utilized to control the output power of the converter to the heater 690. Thus, Bellinger is not limited to a pulse-width modulation (PWM) signal control.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761